In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0447V
                                          UNPUBLISHED


    SUSAN REIFMAN,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: October 16, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On March 26, 2019, Susan Reifman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered Guillain-Barré Syndrome (GBS)
causally related to the influenza vaccine she received on October 31, 2017. Petition at ¶¶
1, 4, 17. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On October 13, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her GBS. On October 16, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $176,138.13,
representing compensation in the amount of $170,000.00 for her actual and projected
pain and suffering and $6,138.13 for her past unreimburseable expenses. Proffer at 1. In

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
the Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $176,138.13, representing compensation in the amount of
$170,000.00 for her actual and projected pain and suffering and $6,138.13 for her
actual unreimburseable expenses in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
    SUSAN REIFMAN,                                  )
                                                    )
                  Petitioner,                       )
                                                    )   No. 19-447V
    v.                                              )   Chief Special Master Corcoran
                                                    )
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                  Respondent.                       )
                                                    )


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine-Related Items:

          On October 13, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On the same day, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for Guillain-Barré Syndrome as a result of an influenza vaccination. Respondent

proffers that based on the evidence of record, petitioner, Susan Reifman, should be awarded

$176,138.13, which amount represents $170,000.00 in actual and projected pain and suffering,

and $6,138.13 for past unreimbursable expenses. 1 This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

    II.   Form of the Award

          The parties recommend that the compensation provided to petitioner should be made



1
 This amount reflects that any award for projected life care expenses or projected pain and
suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(f)(4)(A).
                                                1
through a lump sum payment as described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 2

       A. A lump sum payment of $176,138.13, in the form of a check payable to petitioner,

       Susan Reifman. This amount accounts for all elements of compensation under 42 U.S.C.

       § 300aa-15(a) to which petitioner would be entitled.

                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/Camille M. Collett______
                                              Camille M. Collett
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
Date: October 16, 2020                        Tel: (202) 616-4098




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                 2